Citation Nr: 1126302	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-32 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total temporary rating (TTR) following surgical treatment of service-connected sinusitis.  

2.  Entitlement to an increased evaluation in excess of 30 percent for sinusitis, prior to December 10, 2008, and from February 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from 1977 to 2005, when she retired with 28 years of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in October 2008 and issued in November 2008 by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A temporary total evaluation has been awarded effective December 10, 2008 through January 31, 2009.  The Veteran's March 2009 statement that she is seeking a temporary 100 percent evaluation from the date of a July 2008 surgical procedure through December 2008 constitutes a disagreement with denial of a 100 percent evaluation, as the RO correctly determined.  The statement also constitutes a disagreement with the award of a 30 percent evaluation assigned prior to December 10, 2008 and from February 1, 2009, although the RO has not yet addressed this aspect of the disagreement expressed by the Veteran.  

In addition, the Veteran's specific statement that she seeks an increased rating from July 2008 is a disagreement with the August 27, 2008 effective date assigned for an award of a 30 percent rating, although the RO has not yet addressed this aspect of the Veteran's disagreement with the assigned initial award.  In determining the appropriate effective date for the increased evaluation, the RO must consider 38 C.F.R. § 3.400(o)(2) (2010).  

The RO has addressed only the Veteran's dissatisfaction with the denial of a temporary total evaluation following the July 2008 surgical procedure.  The Veteran is entitled to a statement of the case (SOC) addressing the claim for an evaluation in excess of 30 percent and the claim for an effective date prior to August 27, 2008.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran underwent some type of surgical procedure to the sinuses in July 2008.  The operative report of FESS (functional endoscopic sinus surgery) revision performed December 10, 2008, is of record, but no operative report for a surgical procedure performed in July 2008 is of record.  The operative report of the July 2008 surgical procedure should be obtained.  

The Veteran contends that she underwent an additional procedure in July 2008 and that she was seen by a treating physician on August 1, 2008 and August 4, 2008, and that nasal endoscopy with debridement was performed on each on those three examinations.  No clinical records for those dates are of record.  An additional attempt to obtain those records is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the facility at which a July 2008 surgical procedure was performed, and request the identified records.  

2.  Ask the Veteran to identify the providers who treated her from July 30, 2008 through August 12, 2008, and request the identified records.  Duplicate records need not be added to the claims files.  

3.  Afford the Veteran an opportunity to identify each facility at which diagnostic evaluations of the sinuses, to include radiologic examinations, were conducted in August 2008 through December 2008, and request the identified records.  

4.  Issue a statement of the case which addresses the Veteran's disagreement with the 30 percent evaluation assigned by a rating decision issued in November 2008, and which addressed the disagreement with the assignment of an effective date of August 27, 2008 for the award of the increased evaluation.  
The Veteran should be notified that, in the absence of a prior SOC addressing these contentions, substantive appeal has not been perfected.  The Veteran should be advised of the procedure for perfecting substantive appeal and the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.  The Veteran should be advised that the issues may be returned to the Board for further appellate consideration only if the Appellant files a timely substantive appeal. 

5.  Afford the Veteran an opportunity to identify any additional clinical or non-clinical evidence that might assist to determine the severity of sinus disability prior to December 10, 2008.  

6.  After the actions in paragraphs #1 through #5 have been completed, to the extent possible, obtain any necessary clinical reviews and/or opinions as to the severity of post-operative residuals or the necessity for convalescence following a surgical procedure in July 2008, or opinion as to whether procedures performed in August 2008 and thereafter may properly be considered "surgical" procedures, and, if so, whether those procedures required convalescence or may be considered part of the "convalescence" from the July 2008 surgical procedure.  

7.  Then, readjudicate the claims on appeal.  If any appealed claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



